Case 1:19-cv-09688-LGS Document 40 Filed 07/31/20 Page 1 of 7
Case 1:19-cv-09688-LGS Document 40 Filed 07/31/20 Page 2 of 7
Case 1:19-cv-09688-LGS Document 40 Filed 07/31/20 Page 3 of 7
               Case 1:19-cv-09688-LGS Document 40 Filed 07/31/20 Page 4 of 7



                                                                                                       $3,500 (Not
                                                                                                       Posted)



                                Case Details - Motions
                                 CASE INFORMATIONCourtQueens Criminal Court
                                 Case #CR-004361-19QN
                                 DefendantTruell, James

    There are no motions on record for this case.

    Case Details - Summary
    CASE INFORMATIONCourtKings Supreme Court· Criminal Term
    Case #03032-2016
    DefendantTruell, JamesAdd Case to eTrack

    Index

        1. Defendant

        2. Incident and Arrest

        3. Attorney Information

        4. Next Appearance



•   Name:Truell, James

•   Birth Year:1984

    Back to Index


         Incident

•   Date:April 3, 2016

•   CJTN:67595799L

         Arrest

•   Date & Time:April 5, 201617:00
                       This submission (Dkt. No. 39) is deemed to supplement the Complaint (Dkt. No. 2) and together they shall be
•   Arrest #:K16625426 construed as the First Amended Complaint. Accordingly, the motion to dismiss (Dkt. No. 32) the Complaint is
                       denied as moot. Defendants shall answer or otherwise respond to the First Amended Complaint by August 27,
          Officer      2020. If Defendants choose to move to dismiss the First Amended Complaint, they may do so by letter motion that
                       supplements the previously filed motion and memorandum of law (Dkt. Nos. 32-33), or they may file a new motion
                       and memorandum of law. If Defendants so move, Plaintiffs shall file any response by September 18, 2020.

                          The Clerk of Court is respectfully directed to close the open motion at Docket. No. 32 and mail a copy of this Order
                          to Pro se plaintiff.

                          SO ORDERED.      Dated: July 31, 2020   New York, New York
             Case 1:19-cv-09688-LGS Document 40 Filed 07/31/20 Page 5 of 7




                                                   G.O. Slip
Name      !rue 11                                    B&C           "'('iSZoooSZ.\                       Housing Area.__� 1
                                                                                                                               2..,s.w.

                     7
NYSID# _CJ_Of._'l_·;;_ _b_· ·_,_'-l_'J_ Next Court Date __6�/_z._1,_/_z._u__



Docket                     Cl<. -oo,:..J � l.1-                                      Z...o lh Q N D;:;o6G P
                                    I <f Q 1-l
Indictment #                                             0 30:;z._za �                 o 2 .32w -l-b
Charge                          l i_ci · 2-S                \ (, 0. i5                  Ibo- ls
Bail/Bond                       3-,S D    'I)           re.   i'Yl (,\/)   J e J.     r c.mc.1 J.e J
Court Date                      &/ z.t,   /ze:..          7/2 / 2,0                   7/1s/zo
Court/Court Part           GNe= I Afb "-'�'.! { I                           1Ar'.L   Glvee-t� /                          I
                                      $1.Jtrel'le                                    Jvry �Inc     /l. 2.2.
                            .
                          C." I\'\ Wi)




             'J / IA
Warrant: ----"'-11----                                                        State Ready: YES / �

Warrant#:        --------
Date Lodged:---�-­                                                            Projected Release Date: ______

Status: Active / Lifted              ---                                      SRG    □ REDID C                ICR    □ .ERSC
NOTES:--------------------�-----
    A+-11,,,..e� YY-C\Yle/.5 E, s,;U::)\.-i-€.( /:,,,.i.i,.,,., {_71'i'-2.:B'£--Z..0°0j
  0)
  &>       A-t--\-liN1e'j·                 Sf,ejel                          w·o�       fho:t1,:.       i:=f




 Disclaimer: Piease be advised that GO Sli()s are a COURTESY and not required services by Law Library. Note also that Law Library is
 not responsible for the accuracy of the above information. To verify accuracy please consult with your attorney. Law Library staff will
 attempt to provide such information as promptly as possible but it is not gua ranteed that such information be provided on the same day.
Case 1:19-cv-09688-LGS Document 40 Filed 07/31/20 Page 6 of 7
Case 1:19-cv-09688-LGS Document 40 Filed 07/31/20 Page 7 of 7
